Title: To Thomas Jefferson from William Kilty, 1 October 1804
From: Kilty, William
To: Jefferson, Thomas


               

                  October 1t 1804
               
               Mr John Randall of the City of Annapolis, has Stated to me that He is a Candidate for the office of Commissioner of Loans in Maryland, and Wishes me to express my opinion of his Qualifications for that office
               I have already written in behalf of Mr John Brewer and Would Wish (without Counting too much on my influence) to avoid the Seeming impropriety of recommending two different Persons
               In Justice however to Mr Randall I have no Hesitation in Saying that I have Known him as a Staff officer in the Army and ever Since the War, and for Some years lived in the Same Town with him, and that his Character Stands high for Probity, integrity, and general good Conduct
               He has been a Notary Public in Annapolis and a Justice of the Peace, and has since been a Collector in that Port and I have no doubt of his Capacity and ability to discharge the duties of the office which He now Sollicits
               
                  
                     W Kilty
                  
               
            